Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 26, 2021

                                     No. 04-20-00561-CV

 Enrique LOPEZ, Individually, and as Representative of the Estate of Tristan Lopez, Deceased,
                                        Appellant

                                               v.

                                   GUIDING LIGHT, LLC,
                                         Appellee

                  From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CI21729
                         Honorable Norma Gonzales, Judge Presiding


                                        ORDER

         Appellant’s brief was originally due February 3, 2021; however, the court granted an
extension of time until March 5. Appellant has filed a motion seeking a further extension of time
to file the brief.

       We grant the motion in part and order appellant's brief due April 5, 2021 (sixty-one
days after the original due date). Counsel is advised that no further extensions of time will be
granted absent a motion, filed before the brief is due, that (1) demonstrates extraordinary
circumstances justifying further delay, (2) advises the court of the efforts counsel has expended
in preparing the brief, and (3) provides the court reasonable assurance that the brief will be
completed and filed by the requested extended deadline.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of February, 2021.
___________________________________
Michael A. Cruz,
Clerk of Court